 

Exhibit 10.2.2

 

Amendment

 

This Amendment (“Amendment”) is effective as of the date that both parties have
executed this Amendment (the “Amendment Effective Date”) and amends the nCino,
LLC Software Service Agreement dated November 1, 2012, as amended (the
“Agreement”) by and between nCino, Inc. (“nCino”) and Live Oak Bank
(“Subscriber”). Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings assigned to them in the Agreement.

 

In exchange for the consideration detailed herein, and other good and valuable
consideration, the receipt of which is acknowledged by both parties, the parties
do hereby agree as follows:

 

1.

Subscriber hereby purchases access and use rights for the additional
Subscription Services set forth in Exhibit A below (the “Additional Subscription
Services”) commencing on the Amendment Effective Date.   Accordingly:   (i)
Attachment A to the Agreement shall be amended to include the Additional
Subscription Services set forth in Exhibit A below effective as of the Amendment
Effective Date,   and   (ii)   the   Additional   Subscription   Services  
will   activate   in   Subscriber’s   Org   ID 00D3k000000uAXY as soon as
practicable following the Amendment Effective Date. The initial invoice for the
Additional Subscription Services will be issued as of the date the Additional
Subscription Services are activated, pro-rated for the initial year of
activation, as applicable. Thereafter, Subscriber will be invoiced the full
annual amount of the Fees for the Additional Subscription Services on each
annual invoice date for the remainder of the Term of the Agreement. The term for
the Additional Subscription Services will run co-terminously with the Term of
the Agreement. Any Fees that are billed to Subscriber based on a percentage of
the Total Annual Subscription Fees will be amended accordingly to cover the cost
of the Additional Subscription Services.   Subscriber acknowledges and agrees
that (a) it is responsible for reviewing any laws, rules, and regulations
applicable to Subscriber, including the CARES Act and the Paycheck Protection
Program provided thereto (collectively, the “Regulations”), (b) it is
responsible for ensuring Subscriber’s compliance with the Regulations, and (c)
nCino has no responsibility or obligation for ensuring Subscriber’s compliance
with the Regulations.

 

Exhibit A

 

Module

License*

Features

Qty

Price

Annual

Subscription

Fees

Premium     User

FSC

•Salesforce CRM Enterprise Edition

•         Loan Origination

•         Portfolio Management

•         Dashboards & Reports

•         Workflow

•         Document Generation

Engine (Forms)

•         Document Management

•         Premium User

•         Salesforce Financial

Services Cloud

20

$145/User/Month

$34,800

 

 

--------------------------------------------------------------------------------

 

*The specific features, functionality and limitations of the Operator Type(s)
are set forth in the Documentation.

 

2.

Except as set forth in this Amendment, the Agreement is unaffected and shall
continue in full force and effect in accordance with its terms. Any further
modification or amendment to the Agreement must be set forth in writing in a
document executed by both parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the dates
shown below their respective signatures.

 

nCino

Subscriber

Signature:   /s/ Charles Ragland

Signature:    /s/ Brian Lora

Name:    Charles Ragland  

Name:     Brian Lora  

Title:      Global Sales Operations  

Title:       CTO  

Date:      4/5/2020

Date:       4/5/2020

 

 